Case 5:18-cv-02813-EJD Document 306-2 Filed 03/19/21 Page 1 of 31




                Exhibit A

              (Redacted)
                                       CaseCase
                                            5:18-cv-02813-EJD
                                                 5:18-cv-02813-EJD
                                                                Document
                                                                    Document
                                                                         298 *SEALED*
                                                                              306-2 FiledFiled
                                                                                         03/19/21
                                                                                               03/08/21
                                                                                                    PagePage
                                                                                                         2 of 31
                                                                                                              1 of 30




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7
                                              IN RE: MACBOOK KEYBOARD                          Case No. 5:18-cv-02813-EJD
                                   8          LITIGATION
                                                                                               ORDER GRANTING MOTION TO
                                   9                                                           CERTIFY CLASS; GRANTING IN
                                                                                               PART AND DENYING IN PART
                                  10                                                           APPLE’S MOTION TO STRIKE
                                                                                               EXPERT OPINIONS OF HAL J.
                                  11                                                           SINGER; GRANTING MOTION TO
                                                                                               STRIKE EXPERT OPINIONS OF
                                  12
Northern District of California




                                                                                               DAVID V. NIEBUHR
 United States District Court




                                  13                                                           Re: Dkt. No. 229, 238, 239
                                  14             Plaintiffs Kyle Barbaro, Joseph Baruch, Steve Eakin, Lorenzo Ferguson, Benjamin Gulker,
                                  15      Michael Hopkins, Adam Lee, Kevin Melkowski, and Zixuan Rao (“Plaintiffs”) bring this
                                  16      proposed class action against Defendant Apple, Inc. (“Apple” or “Defendant”) on behalf of
                                  17      purchasers of MacBook laptops equipped with allegedly defective “butterfly” keyboards. There
                                  18      are several motions currently before the Court: (1) Plaintiffs’ Motion for Class Certification (Dkt.
                                  19      No. 233-21, “Class Certification Motion”);1 (2) Apple’s Motion to Strike the Expert Opinions of
                                  20      Hal J. Singer, Ph.D. (Dkt. No. 237-46, “Singer Motion to Strike”); (3) Apple’s Motion to Strike
                                  21      the Expert Opinions of David V. Niebuhr, Ph.D. (Dkt. No. 237-49, “Niebuhr Motion to Strike”);
                                  22      (4) Apple’s Objections to New Evidence Submitted With Plaintiffs’ Reply in Support of Class
                                  23      Certification (Dkt. No. 261, “Objections”); and (5) Apple’s Administrative Motion for Leave to
                                  24      File a Surreply and Expert Report in Support of Opposition to Plaintiffs’ Motion for Class
                                  25

                                  26      1
                                           All docket numbers cited in this order refer to the unredacted document filed under seal.
                                  27      Case No.: 5:18-cv-02813-EJD
                                          ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28      IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                          GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                                            1
                                       CaseCase
                                            5:18-cv-02813-EJD
                                                 5:18-cv-02813-EJD
                                                                Document
                                                                    Document
                                                                         298 *SEALED*
                                                                              306-2 FiledFiled
                                                                                         03/19/21
                                                                                               03/08/21
                                                                                                    PagePage
                                                                                                         3 of 31
                                                                                                              2 of 30




                                   1      Certification (Dkt. No. 279-4, “Motion for Surreply”).

                                   2             On February 4, 2021, the Court held a hearing on the pending motions. At that hearing,

                                   3      the Court indicated that the Objections would be overruled for the purpose of the Court’s

                                   4      consideration at the class certification stage, without prejudice to renewal. Likewise, the Court

                                   5      indicated that Motion for Surreply would be denied given the robust discussion at the hearing.

                                   6             Having considered the parties’ submissions and oral arguments on the remaining motions,

                                   7      the Court hereby GRANTS Plaintiffs’ Class Certification Motion, GRANTS in part and DENIES

                                   8      in part the Singer Motion to Strike, and GRANTS the Niebuhr Motion to Strike.

                                   9        I.   Background

                                  10             Plaintiffs are eleven consumers from California, Massachusetts, New York, Illinois,

                                  11      Florida, Washington, New Jersey, and Michigan. Second Amended Consolidated Class Action

                                  12      Complaint, Dkt. No. 219 (“SAC”) ¶¶ 8-18. Plaintiffs bring this proposed class action against
Northern District of California
 United States District Court




                                  13      Apple on behalf of purchasers of MacBook laptops equipped with allegedly defective keyboards,

                                  14      known as “butterfly” keyboards. Specifically, Plaintiffs request that this Court certify a proposed

                                  15      class consisting of “all persons who purchased, other than for resale, within California, New York,

                                  16      Florida, Illinois, New Jersey, Washington, or Michigan, an Apple MacBook from any of the

                                  17      model years 2015-2017, an Apple MacBook Pro from any of the model years 2016-2019

                                  18      (excluding the 16 [inch] MacBook Pro released in November 2019), or an Apple MacBook Air

                                  19      from any of the model years 2018-2019” (the “Class”). Plaintiffs also seek to certify subclasses of

                                  20      purchasers in the seven states listed in the Class definition, to appoint Plaintiffs as Class and

                                  21      subclass representatives, and to appoint the law firms of Girard Sharp LLP and Chimicles

                                  22      Schwartz Kriner & Donaldson-Smith LLP as class counsel.

                                  23                 A. The Butterfly Keyboard

                                  24             In the spring of 2015, as part of its release of an all-new MacBook, Apple released the first

                                  25      ever Apple-designed keyboard, the butterfly keyboard. Declaration of Claudia M. Vetesi In

                                  26      Support of Apple Inc.’s Opposition to Plaintiffs’ Motion for Class Certification (Dkt. No. 236,

                                  27      Case No.: 5:18-cv-02813-EJD
                                          ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28      IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                          GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                              2
                                       CaseCase
                                            5:18-cv-02813-EJD
                                                 5:18-cv-02813-EJD
                                                                Document
                                                                    Document
                                                                         298 *SEALED*
                                                                              306-2 FiledFiled
                                                                                         03/19/21
                                                                                               03/08/21
                                                                                                    PagePage
                                                                                                         4 of 31
                                                                                                              3 of 30




                                   1      “Vetesi Decl.”) Ex. A (Rule 30(b)(6) Deposition of Laura Metz (“Metz Dep.”)) at 125:6-16. The

                                   2      butterfly keyboard is nicknamed for the stainless steel switch under the keycap, which bears a

                                   3      resemblance to butterfly wings. The butterfly switch acts as a mechanical lever, which exerts

                                   4      pressure on the other key components to activate the key.

                                   5

                                   6

                                   7

                                   8                                                             Vetesi Decl. Ex. B (Rule 30(b)(6) Deposition

                                   9      of Shelly Goldberg (“Goldberg Dep.”)) at 131:1-4.

                                  10             Before the butterfly design, Apple had always used the industry-standard “scissor”

                                  11      mechanism. Goldberg Dep. at 36:10-14. The scissor mechanism registered keystrokes through a

                                  12      rubber dome and two pieces in the switch housing that interlock in a “scissor” or “X” shape. See
Northern District of California
 United States District Court




                                  13      Vetesi Decl., Ex. C. They key difference between the scissor design and the butterfly design is the

                                  14      travel distance of the key stroke, i.e. how far the user must press the key before the electrical

                                  15      circuit is completed and the computer registers the user’s keystroke. Goldberg Dep. at 37:1-3.

                                  16      The butterfly keyboard utilizes a low-travel design,

                                  17                                                                        Goldberg Dep. at 38:11-14.

                                  18

                                  19

                                  20             The low-travel design allowed the butterfly keyboard to be 40% thinner than the prior

                                  21      scissor mechanism keyboards, which in turn allowed Apple to produce its thinnest and lightest

                                  22      MacBook ever. Metz Dep. at 125:6-8. Following its release in 2015, the butterfly keyboard was

                                  23      incorporated into 16 new MacBook models, including the MacBook released in 2016 and 2017, as

                                  24      well as the MacBook Pro models released between 2016 and 2019, and the MacBook Air models

                                  25      released in 2018 and 2019 (together, the “Class Laptops”). Id., Ex. H at Suppl. Resp. to Interrog.

                                  26      Nos. 7-8, Ex. D.

                                  27      Case No.: 5:18-cv-02813-EJD
                                          ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28      IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                          GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                              3
                                       CaseCase
                                            5:18-cv-02813-EJD
                                                 5:18-cv-02813-EJD
                                                                Document
                                                                    Document
                                                                         298 *SEALED*
                                                                              306-2 FiledFiled
                                                                                         03/19/21
                                                                                               03/08/21
                                                                                                    PagePage
                                                                                                         5 of 31
                                                                                                              4 of 30




                                   1                 B. The Alleged Defect

                                   2               Plaintiffs allege that the butterfly keyboard is defective. Specifically, Plaintiffs allege that

                                   3      the low-travel design of the butterfly mechanism makes the keys prone to fail when minute

                                   4      amounts of dust or debris enter the sensitive area beneath the switch.

                                   5

                                   6                             Class Certification Motion at 3 (citing Goldberg Dep. at 105:16-106:3).

                                   7      Although it is common for debris to accumulate in a keyboard of any type, Plaintiffs allege that

                                   8
                                   9

                                  10

                                  11

                                  12      Id. at 3-4. According to Plaintiffs, it is this phenomenon that caused the various issues Plaintiffs
Northern District of California
 United States District Court




                                  13      experienced with their laptops.

                                  14             There are three main issues that Plaintiffs and other consumers experienced with the

                                  15      butterfly keyboard: (1) keys failing to register (“no make”), (2) keys registering multiple times

                                  16      with a single press (“double make”), and (3) keys exhibiting a sticky behavior when pressed

                                  17      (“sticky keys”).

                                  18                 C. Design Iterations

                                  19             Within a short time after the release of the butterfly keyboard, Apple noticed that

                                  20      customers were returning the butterfly-equipped MacBook at a higher rate than predecessor

                                  21      products. Dkt. No. 224-5, Class Certification Motion at Ex. C (Deposition of Jeffery LaBerge) at

                                  22      70:6-22. Apple began working on modifications to the design to address reported issues with

                                  23      debris affecting keyboard performance. For example,

                                  24

                                  25                              Goldberg Dep. at 103:1-20.

                                  26

                                  27      Case No.: 5:18-cv-02813-EJD
                                          ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28      IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                          GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                              4
                                       CaseCase
                                            5:18-cv-02813-EJD
                                                 5:18-cv-02813-EJD
                                                                Document
                                                                    Document
                                                                         298 *SEALED*
                                                                              306-2 FiledFiled
                                                                                         03/19/21
                                                                                               03/08/21
                                                                                                    PagePage
                                                                                                         6 of 31
                                                                                                              5 of 30




                                   1                                                     The design iterations in these and

                                   2      subsequent models are summarized in the chart below:
                                           Model                                    Design Components
                                   3
                                           Early 2015 MacBook
                                   4

                                   5

                                   6
                                           Early 2016 MacBook
                                   7

                                   8
                                   9

                                  10       2016 MacBook Pros
                                  11

                                  12
Northern District of California
 United States District Court




                                  13
                                           2017 MacBook and MacBook Pros
                                  14

                                  15

                                  16

                                  17

                                  18
                                           2018 MacBook Pros and MacBook Air
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24       2019 MacBook Pros and MacBook Air
                                  25

                                  26

                                  27      Case No.: 5:18-cv-02813-EJD
                                          ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28      IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                          GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                              5
                                       CaseCase
                                            5:18-cv-02813-EJD
                                                 5:18-cv-02813-EJD
                                                                Document
                                                                    Document
                                                                         298 *SEALED*
                                                                              306-2 FiledFiled
                                                                                         03/19/21
                                                                                               03/08/21
                                                                                                    PagePage
                                                                                                         7 of 31
                                                                                                              6 of 30




                                   1

                                   2

                                   3
                                          See Dkt. No. 237-11, Apple Inc.’s Opposition to Plaintiffs’ Motion for Class Certification
                                   4
                                          (“Opp.”) at 5-7; Vetesi Decl. Ex. H (Suppl. Resp. to Interrog. Nos. 7-8). The parties dispute
                                   5
                                          whether and the extent to which these design changes had an impact on keyboard issues
                                   6
                                          attributable to the butterfly design.
                                   7
                                                  In addition to these incremental design changes, in June 2018, Apple also introduced a
                                   8
                                          special Keyboard Service Program (“KSP”), which provides free keyboard repairs and
                                   9
                                          replacements of butterfly keyboards for four years. See Dkt. No. 224-6 at Ex. 35. The KSP
                                  10
                                          covers all 16 models of the Class Laptops at issue in this case. Through the KSP, Apple may
                                  11
                                          replace a butterfly keyboard that is not working properly with the                       of the
                                  12
Northern District of California




                                          butterfly keyboard, but the Class Laptops are not compatible with non-butterfly keyboards.
 United States District Court




                                  13
                                                      D. Plaintiffs’ Claims
                                  14
                                                  Plaintiffs each purchased a new MacBook with a butterfly keyboard that failed in some
                                  15
                                          capacity. Plaintiffs all testify that had they known of the butterfly keyboard defect, they would not
                                  16
                                          have bought these computers or would have bought them only at a much lower price. Rao Decl.,
                                  17
                                          ¶¶ 2-3, 7; Baruch Decl., ¶¶ 2-3, 9; Laurent Decl., ¶¶ 2-3, 12; Marin Decl., ¶¶ 2-3, 8; Barbaro Decl.,
                                  18
                                          ¶¶ 2-3, 8; Eakin Decl., ¶¶ 2-3, 11; Hopkins Decl., ¶¶ 2-3, 8; Lee Decl., ¶¶ 2-3, 10; Melkowski
                                  19
                                          Decl., ¶¶ 2-3, 9; Ferguson Decl., ¶¶ 2-3, 10; Gulker Decl., ¶¶ 2-3, 10.
                                  20
                                                  Plaintiffs move to certify the Class defined above as to their claims for (1) breach of
                                  21
                                          implied warranty in violation of the Song-Beverly Consumer Warranty Act, Cal. Civ. Code § 1792
                                  22
                                          et seq., and for violations of (2) the Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et
                                  23
                                          seq. (“UCL”); (3) the Consumers Legal Remedies Act, Cal. Civ. Code § 1750 et seq. (“CLRA”);
                                  24
                                          (4) the Washington Consumer Protection Act, Wash. Rev. Code § 19.86.010 et seq.; (5) the
                                  25
                                          Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201 et seq.; (6) the Illinois
                                  26

                                  27      Case No.: 5:18-cv-02813-EJD
                                          ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28      IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                          GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                              6
                                       CaseCase
                                            5:18-cv-02813-EJD
                                                 5:18-cv-02813-EJD
                                                                Document
                                                                    Document
                                                                         298 *SEALED*
                                                                              306-2 FiledFiled
                                                                                         03/19/21
                                                                                               03/08/21
                                                                                                    PagePage
                                                                                                         8 of 31
                                                                                                              7 of 30




                                   1      Consumer Fraud and Deceptive Business Practices Act, Ill. Comp. Stat. § 505/1 et seq.; (7) the

                                   2      New Jersey Consumer Fraud Act, N.J. Stat. Ann. § 56:8-1 et seq.; (8) the New York General

                                   3      Business Law § 349; and (9) the Michigan Consumer Protection Act, Mich. Comp. Laws §

                                   4      445.901 et seq. Plaintiffs also propose certification of the seven constituent state subclasses for

                                   5      purposes of case management.

                                   6       II.    Daubert Motions

                                   7              Federal Rule of Evidence 702 permits opinion testimony by an expert if the proponent

                                   8      demonstrates that: (i) the expert is qualified; (ii) the evidence is relevant to the suit; and (iii) the

                                   9      evidence is reliable. See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589–90, 113 S. Ct.

                                  10      2786, 125 L. Ed. 2d 469 (1993); Young v. Cree Inc., No. 4:17-CV-06252-YGR, 2021 WL 292549,

                                  11      at *4 (N.D. Cal. Jan. 28, 2021). An expert witness may be qualified by “knowledge, skill,

                                  12      experience, training, or education.” Fed. R. Evid. 702. To be considered reliable, scientific
Northern District of California
 United States District Court




                                  13      opinions must be based on scientifically valid principles. Daubert, 509 U.S. at 589. The

                                  14      proponent of expert testimony has the burden of proving admissibility in accordance with Rule

                                  15      702. Fed. R. Evid. 702, Advisory Committee Notes (2000 amendments).

                                  16              At the class certification stage, the Court does not make an ultimate determination of the

                                  17      admissibility of an expert’s opinions for purposes of a dispositive motion or trial. Dukes v. Wal-

                                  18      Mart Stores, Inc., 603 F.3d 571, 602 (9th Cir. 2010), rev’d, 564 U.S. 338, 131 S. Ct. 2541, 180 L.

                                  19      Ed. 2d 374 (2011); Millenkamp v. Davisco Foods Int’l, Inc., 562 F.3d 971, 979 (9th Cir. 2009).

                                  20      Rather, the court considers only whether the expert evidence is “useful in evaluating whether class

                                  21      certification requirements have been met.” Tait v. BSH Home Appliances Corp., 289 F.R.D. 466,

                                  22      495–96 (C.D. Cal. 2012) (citing Ellis v. Costco Wholesale Corp., 657 F.3d 970, 982 (9th Cir.

                                  23      2011)); see also Rai v. Santa Clara Valley Transportation Auth., 308 F.R.D. 245, 264 (N.D. Cal.

                                  24      2015). At class certification, “the relevant inquiry is a tailored Daubert analysis which scrutinizes

                                  25      the reliability of the expert testimony in light of the criteria for class certification and the current

                                  26      state of the evidence.” Id.

                                  27      Case No.: 5:18-cv-02813-EJD
                                          ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28      IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                          GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                              7
                                       CaseCase
                                            5:18-cv-02813-EJD
                                                 5:18-cv-02813-EJD
                                                                Document
                                                                    Document
                                                                         298 *SEALED*
                                                                              306-2 FiledFiled
                                                                                         03/19/21
                                                                                               03/08/21
                                                                                                    PagePage
                                                                                                         9 of 31
                                                                                                              8 of 30




                                   1                 A. Dr. Singer

                                   2             Plaintiffs submitted the expert report of Dr. Singer to support their Class Certification

                                   3      Motion, and in particular, to support their argument that economic injury and aggregate damages

                                   4      can be determined on a class-wide basis. Dr. Singer is a Managing Director at Econ One, a Senior

                                   5      Fellow at George Washington University’s Institute for Public Policy, and an Adjunct Professor at

                                   6      Georgetown University’s McDonough School of Business, where he has taught Advanced Pricing

                                   7      to MBA candidates since 2014. See Dkt. No. 224-10, Class Certification Expert Report of Hal J.

                                   8      Singer, Ph.D. (“Singer Rpt.”) ¶ 4. Apple does not challenge Dr. Singer’s qualifications and the

                                   9      Court finds that he is well-qualified to testify as an expert economist.

                                  10             Dr. Singer offers two methods of calculating economic injury and damages using data and

                                  11      methods common to the Class: a hedonic regression analysis and a choice-based conjoint analysis.

                                  12      The Court considers the relevance and reliability of these methods separately.
Northern District of California
 United States District Court




                                  13                          i. Hedonic Regression Analysis

                                  14             Hedonic regression analysis is commonly used in economics to isolate the contribution of a

                                  15      particular attribute to the price of a product that has many attributes. See Singer Rpt. ¶ 10. In this

                                  16      case, Dr. Singer uses a regression analysis comparing Apple desktop computers and Apple laptop

                                  17      computers in order to isolate what he calls the “mobility premium,” the impact of an Apple

                                  18      computer’s mobility on its market price. Id. ¶ 12. The theory on which this method rests is that

                                  19      the alleged keyboard defect results in an unreliable built-in keyboard, requiring consumers to

                                  20      purchase and utilize an external keyboard. The need to use an external keyboard impairs the

                                  21      mobility of the laptop because external keyboards are awkward, costly, or infeasible to transport

                                  22      and use in many situations. Opp. at 12-15. In other words, “if a laptop computer’s keyboard stops

                                  23      working, requiring the use of an external keyboard, the laptop effectively becomes a desktop

                                  24      computer.” Singer Rpt. ¶ 12. Thus, Plaintiffs argue that the mobility premium can be used to

                                  25      measure the diminution in value of the Class Laptops attributable to the alleged keyboard defect.

                                  26             Apple makes a number of arguments as to why the regression analysis is unreliable in its

                                  27      Case No.: 5:18-cv-02813-EJD
                                          ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28      IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                          GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                              8
                                       CaseCase
                                            5:18-cv-02813-EJD
                                                5:18-cv-02813-EJD
                                                               Document
                                                                  Document
                                                                        298 306-2
                                                                            *SEALED*
                                                                                  Filed 03/19/21
                                                                                        Filed 03/08/21
                                                                                                   Page Page
                                                                                                        10 of 9
                                                                                                              31of 30




                                   1      design, but also argues that even if the mobility premium is reliably calculated, it does not

                                   2      accurately relate to Plaintiffs’ theory of damages in this case. The Court agrees. Calculating

                                   3      damages based on the mobility premium operates on the assumption that when the alleged

                                   4      keyboard defect manifests, it leads to a total inability to use the built-in keyboard. As Apple

                                   5      points out, this assumption ignores the fact that a number of the named Plaintiffs themselves

                                   6      testified that they were still able to use their laptops, albeit in a limited capacity, despite the

                                   7      keyboard issues they experienced. See Vetesi Decl. Ex. Q (Deposition of Kyle Barbaro) at 29:7-

                                   8      17, 56:5-8 (girlfriend has been using MacBook at issue since end of 2019); id., Ex. X (Deposition

                                   9      of Joey Baruch (“Baruch Dep.”)) at 50:20-21 (still uses MacBook at issue); id., Ex. O (Deposition

                                  10      of Michael Hopkins) at 61:12-19 (same); id., Ex. V (Deposition of Steve Eakin (“Eakin Dep.”)) at

                                  11      123:3-14 (continues to use MacBook at issue without external keyboard approximately 33% of

                                  12      time time); id., Ex. W (Deposition of Bo Laurent (“Laurent Dep.”)) at 99:4-17 (continues to use
Northern District of California
 United States District Court




                                  13      MacBook at issue without external keyboard approximately 50% of the time). Thus, it is not

                                  14      factually accurate to assume that whenever the keyboard defect manifests, the user must rely on an

                                  15      external keyboard.

                                  16              Moreover, even if a consumer is forced to use an external keyboard, the regression analysis

                                  17      operates on the second misconception that using an external keyboard renders a laptop completely

                                  18      immobile. While transporting an external keyboard may be more difficult than transporting a

                                  19      laptop alone, it is still possible to do so in many circumstances. Again, many of the named

                                  20      Plaintiffs testified to using their laptops with an external keyboard in a way that maintained at

                                  21      least some of the mobility of the laptop. See, e.g., Laurent Dep. (Plaintiff Laurent testifying that

                                  22      he uses his laptop with an external keyboard at his desk and without an external monitor elsewhere

                                  23      in the house, and that he travels with the laptop and external keyboard at times); Eakin Dep.

                                  24      (Plaintiff Eakin testifying that he uses his laptop with the external keyboard about two-thirds of

                                  25      the time); Dkt. No. 237-33, Ex. Y (Deposition of Benjamin Gulker) (Plaintiff Gulkin testifying

                                  26      that his wife uses an external keyboard at her office and transports the laptop to and from home).

                                  27      Case No.: 5:18-cv-02813-EJD
                                          ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28      IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                          GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                              9
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     298 *SEALED*
                                                                          306-2 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     11 of10
                                                                                                           31of 30




                                   1   In none of these cases would it be accurate to measure Plaintiffs’ damages as a total loss of the

                                   2   mobility of their laptop, as Dr. Singer’s regression analysis does.

                                   3          Because the Dr. Singer’s regression analysis relies on the untenable assumptions that the

                                   4   keyboard defect inevitably requires an external keyboard and that an external keyboard leads to a

                                   5   complete loss in laptop mobility, the Court does not find this theory relevant to the ability to

                                   6   calculate class-wide damages. Therefore, the Court GRANTS Apple’s Motion to Strike as to Dr.

                                   7   Singer’s regression analysis.

                                   8                      ii. Choice-Based Conjoint Analysis

                                   9          Choice-based conjoint (“CBC”) analysis is a well-recognized economic method used to

                                  10   study and quantify consumer preferences. In re Arris Cable Modem Consumer Litig., 327 F.R.D.

                                  11   334, 373 (N.D. Cal. 2018) (“conjoint analysis is a generally reliable, well recognized method for

                                  12   estimating how consumers value different attributes of a product.”). A CBC analysis is based on a
Northern District of California
 United States District Court




                                  13   survey in which consumers are asked to pick between two products, each of which is comprised of

                                  14   a bundle of features. Singer Rpt. ¶ 32. Through a series of these choices, respondents indirectly

                                  15   reveal the value they attribute to an individual feature, without knowing what feature was being

                                  16   tested. Id.

                                  17          In this case, Dr. Singer designed a survey in which consumers age 18-59 who had

                                  18   previously bought an Apple laptop were presented with a “choice set” of alternative laptops, each

                                  19   with a set of attributes including the model, price, and presence or absence of a defect. Id. ¶¶ 35-

                                  20   40. By determining the price at which a consumer would choose a laptop with a keyboard defect

                                  21   over laptops with no defects, Dr. Singer’s model measures the discount a customer would demand

                                  22   before purchasing a MacBook with a disclosed keyboard defect. Id. ¶¶ 41-42.

                                  23          Apple argues that the CBC method is irrelevant because it measures a consumer’s

                                  24   willingness to pay for a laptop with a keyboard defect that is certain to manifest, rather than a

                                  25   defect that manifests only a small percentage of the time. The survey instructions stated that if

                                  26   respondents selected a MacBook with a defect, they should “assume the defect will appear

                                  27   Case No.: 5:18-cv-02813-EJD
                                       ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28   IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                       GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                          10
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     298 *SEALED*
                                                                          306-2 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     12 of11
                                                                                                           31of 30




                                   1   sometime after [their] purchase” and that once the defect appears, Apple would attempt to repair it

                                   2   at no cost to the consumer. Singer Rpt. ¶ 36. In his deposition, Dr. Singer explained that this

                                   3   design was intentional because economic literature suggests that respondents are likely to be

                                   4   confused by a disclosure of risks or probabilities that a defect will manifest. Vetesi Decl. Ex. K

                                   5   (Deposition of Hal J. Singer, Ph.D (“Singer Dep.”)) at 226:19-227:7. In order to account for the

                                   6   risk that the defect will manifest, Dr. Singer instead discounted the survey results after-the-fact by

                                   7   the probability of the defect arising. Singer Rpt. ¶¶ 45-54.

                                   8          Apple argues that if consumers are unable to accurately assess what they would pay for a

                                   9   computer with a risk of a keyboard defect, then a CBC analysis is an unreliable method for

                                  10   measuring damages. Singer Motion to Strike at 8. The Court disagrees. Dr. Singer chose not to

                                  11   incorporate the risk of manifestation in the survey, but rather to apply that risk to the survey

                                  12   results instead. While there may be more than one reasonable way to account for the risk of
Northern District of California
 United States District Court




                                  13   manifestation, the Court finds that Dr. Singer’s choice is supported by legitimate economic

                                  14   literature and is reliable. See Singer Dep. at 110:19-111:11; Reply Report of Hal J. Singer, Ph.D.

                                  15   (“Singer Reply Rpt.”) ¶¶ 22, 29-32, 68-69, 77.

                                  16          Moreover, in his reply report, Dr. Singer provided the results of a modified version of his

                                  17   CBC analysis in which he incorporated the risk of manifestation in the survey itself. See Singer

                                  18   Reply Rpt., ¶¶ 32-36. According to the results of this modified survey, informing respondents of

                                  19   the probability of failure, as Apple suggested, actually generates a higher damages estimate

                                  20   because consumers are fundamentally risk averse. Id. at ¶ 34. Apple objected to the Court’s

                                  21   consideration of Dr. Singer’s Reply report and the results of the second survey. The Court

                                  22   overruled Apple’s objection at oral argument. At the class certification stage, Plaintiffs need only

                                  23   demonstrate that damages are capable of being determined on a class-wide basis. See Just Film,

                                  24   Inc. v. Buono, 847 F.3d 1108, 1121 (9th Cir. 2017) (holding that, “[a]t this stage, Plaintiffs need

                                  25   only show that such damages can be determined without excessive difficulty and attributed to their

                                  26   theory of liability”); Roy v. Cty. of Los Angeles, No. CV1209012ABFFMX, 2018 WL 3436887, at

                                  27   Case No.: 5:18-cv-02813-EJD
                                       ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28   IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                       GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                          11
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     298 *SEALED*
                                                                          306-2 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     13 of12
                                                                                                           31of 30




                                   1   *4 (C.D. Cal. July 11, 2018) (stating “the question is only whether Plaintiffs have presented a

                                   2   workable method for calculating class-wide damages.”) (alteration and citation omitted).

                                   3   Plaintiffs rely on Dr. Singer’s reports not for the damages figures they produce, but for the

                                   4   conclusion that a CBC analysis offers a workable method to calculate class-wide damages. On

                                   5   this point, the Court finds both the Singer Report and the Singer Reply Report relevant and

                                   6   helpful.

                                   7          Apple separately argues that Dr. Singer failed to consider supply-side factors that would

                                   8   affect the CBC analysis, including “[Apple’s] own costs and the offerings, pricing and promotions

                                   9   of competitors,” or “reactions by Apple’s competitors.” Singer Motion to Strike at 9. Although

                                  10   the parties dispute the extent to which the analysis should include competitive behavior, the Court

                                  11   is satisfied that it is possible for such factors to be accounted for within the CBC analysis, even if

                                  12   they are not included in the analysis Dr. Singer already conducted. Singer Rpt. ¶¶ 45-54
Northern District of California
 United States District Court




                                  13   (describing how his analysis accounts for supply-side considerations by using Apple’s cost and

                                  14   price-cost margin data); see Smith v. Keurig Green Mountain, Inc., No. 18-CV-06690-HSG, 2020

                                  15   WL 5630051, at *10 (N.D. Cal. Sept. 21, 2020) (finding sufficient, at the class certification stage,

                                  16   a hypothetical scenario showing how the model worked).

                                  17          The Court finds Dr. Singer’s CBC analysis reliable and relevant to Plaintiffs’ theory of

                                  18   class-wide damages. Therefore, the Court DENIES Apple’s Motion to Strike this portion of Dr.

                                  19   Singer’s Expert Opinion.

                                  20              B. Dr. Niebuhr

                                  21          Plaintiffs also engaged Dr. David Niebuhr, a metallurgical engineering specialist to review

                                  22   and assess the existence of the alleged keyboard defect. Dr. Niebuhr is an Adjunct Professor in

                                  23   the Mechanical Engineering department at California Polytechnic State University in San Luis

                                  24   Obispo, California, with 25 years of experience in the field of mechanical engineering and

                                  25   metallurgy. Apple moves to exclude Dr. Niebuhr’s report pursuant to Rule 702 on the grounds

                                  26   that he is unqualified and that his opinions are unreliable and irrelevant.

                                  27   Case No.: 5:18-cv-02813-EJD
                                       ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28   IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                       GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                          12
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     298 *SEALED*
                                                                          306-2 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     14 of13
                                                                                                           31of 30




                                   1                       i. Qualifications

                                   2          Apple argues that Dr. Niebuhr’s testimony should be precluded because he is not qualified

                                   3   to offer an opinion on the design or performance of the keyboards at issue in the case. Niebuhr

                                   4   Motion to Strike at 3. Apple points out that Dr. Niebuhr has no experience inspecting, testing,

                                   5   designing, or performing failure analysis on keyboards or laptops. Id. Nor has he ever served as

                                   6   expert related to keyboards, laptops, or computers. Id.; Vetesi Decl. Ex. P (Deposition of David

                                   7   Niebuhr, Ph.D. (“Niebuhr Dep.”)) at 28:7-29:6. Apple argues that keyboards are one of the most

                                   8   complex components of a computer and that prior experience with keyboards is thus particularly

                                   9   important. Id. Given his lack of keyboard specific experience, Apple argues that Dr. Niebuhr’s

                                  10   testimony “did not ‘grow[] out of pre-litigation research’ and does not otherwise satisfy the first

                                  11   prong of Rule 702.” Niebuhr Motion to Strike at 3 (citing Daubert v. Merrell Dow Pharm., Inc.,

                                  12   43 F.3d 1311, 1318 (9th Cir. 1995)).
Northern District of California
 United States District Court




                                  13           “Experts are not required to have previous experience with the product at issue[.]”

                                  14   Czuchaj v. Conair Corp., No. 313CV01901BENRBB, 2016 WL 4414673, at *3 (S.D. Cal. Aug.

                                  15   19, 2016); see also Abaxis, Inc. v. Cepheid, No. 10-CV-02840-LHK, 2012 WL 2979019, at *3

                                  16   (N.D. Cal. July 19, 2012) (“Rule 702 imposes no requirement that experts have personal

                                  17   experience in an area to offer admissible testimony relating to that area.”). Dr. Niebuhr has

                                  18   experience in performing failure analysis involving contamination of electrical devices such as

                                  19   hard drives, which Plaintiffs argue qualifies him to offer his opinion on the cause of failure in the

                                  20   butterfly keyboard design. The Court agrees. Given Dr. Niebuhr’s indisputable experience in

                                  21   materials science, mechanical engineering, and failure analysis, he need not have specific

                                  22   experience with keyboards in order to offer expert testimony on the electro-mechanical

                                  23   components and cause of failure of the butterfly keyboards in this case. See, e.g., In re Silicone

                                  24   Gel Breast Implants Prod. Liab. Litig., 318 F. Supp. 2d 879 (C.D. Cal. 2004) (“A court abuses its

                                  25   discretion when it excludes expert testimony solely on the ground that the witness’s qualifications

                                  26   are not sufficiently specific if the witness is generally qualified. A lack of specialization affects

                                  27   Case No.: 5:18-cv-02813-EJD
                                       ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28   IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                       GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                          13
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     298 *SEALED*
                                                                          306-2 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     15 of14
                                                                                                           31of 30




                                   1   the weight of the expert’s testimony, not its admissibility.”) (internal citation omitted); Asetek

                                   2   Danmark A/S v. CMI USA, Inc., No. 13-CV-00457-JST, 2014 WL 5590699, at *2 (N.D. Cal.,

                                   3   Nov. 2, 2014) (finding expert sufficiently qualified in engineering and thermodynamics even

                                   4   absent specific experience in liquid cooling for computer systems).

                                   5          The Court finds that Dr. Niebuhr is generally qualified to offer testimony on the cause of

                                   6   the alleged keyboard defect in this case.

                                   7                      ii. Relevance and Reliability

                                   8          Apple next argues that Dr. Niebuhr’s testimony is irrelevant and unreliable because he did

                                   9   not inspect each of the 16 models of MacBook designs at issue in this case, nor did he conduct any

                                  10   “root cause failure analysis” to determine whether the alleged defect exists. Apple points to the

                                  11   fact that Dr. Niebuhr inspected ten laptops then “cherry picked” the five laptops that exhibited

                                  12   keyboard issues to include in his report. Those five laptops represented only 3 of the 16 models at
Northern District of California
 United States District Court




                                  13   issue in the case. Dr. Niebuhr did not address the potential effects of any design changes in the

                                  14   later models but nevertheless concluded that the 16 MacBook models had a “materially similar

                                  15   butterfly mechanism keyboard design.” Niebuhr Rpt. ¶ 23. According to Apple, Dr. Niebuhr’s

                                  16   limited inspection of these keyboards is not representative of the MacBooks at issue in the case,

                                  17   does not take into account design differences, and therefore, renders the report unreliable.

                                  18          Apple additionally argues that Dr. Niebuhr did not perform any root cause failure analysis,

                                  19   even on the laptops that he did inspect. Plaintiffs contend that Dr. Niebuhr was engaged to

                                  20   “evaluate Apple’s conclusions regarding the failures in the butterfly keyboards,” not to conduct his

                                  21   own root cause analysis. Dkt. No. 264-106, Plaintiffs’ Opposition to Apple’s Motion to Strike

                                  22   Expert Opinions of Dr. Niebuhr at 10-11.

                                  23          “Expert testimony may be based upon an analysis of testing performed by others.” Doyle

                                  24   v. Chrysler Grp. LLC, No. SACV 13-00620 JVS, 2015 WL 353993, at *6 (C.D. Cal. Jan. 21,

                                  25   2015) (citing Fed. R. Evid. 703); see Apple iPod iTunes Antitrust Litig., No. 05-CV-0037 YGR,

                                  26   2014 WL 4809288, at *7 (N.D. Cal. Sept. 26, 2014) (expert properly relied on “internal Apple

                                  27   Case No.: 5:18-cv-02813-EJD
                                       ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28   IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                       GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                          14
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     298 *SEALED*
                                                                          306-2 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     16 of15
                                                                                                           31of 30




                                   1   documents, employee testimony, and discovery responses.”). However, if Dr. Niebuhr’s report

                                   2   simply relays his own interpretation of Apple’s internal testing, it is unclear why his testimony is

                                   3   necessary at all. Plaintiffs maintain that Dr. Niebuhr’s opinion will assist the Court and the jury in

                                   4   understanding Apple’s complex technical data and test results. Plaintiffs cite In re Arris Cable

                                   5   Modem Consumer Litig., where the Court permitted expert opinion “to help the Court and the jury

                                   6   interpret Defendant’s . . . own test results and technical data[.]” 327 F.R.D. at 363 (“The fact that

                                   7   Newman relied on the results of tests that Defendant and Intel had already performed rather than

                                   8   running his own tests does not render his opinion unreliable, particularly because Defendant does

                                   9   not dispute the reliability of the underlying data.”) (citing Sementilli v. Trinidad Corp., 155 F.3d

                                  10   1130 (9th Cir. 1998), as amended (Nov. 12, 1998)). Regardless of whether Dr. Niebuhr’s

                                  11   opinions will ultimately prove useful in reaching factual findings or conclusions on the merits, the

                                  12   Court finds it irrelevant at the class certification stage. At this stage, Plaintiffs must show that
Northern District of California
 United States District Court




                                  13   there is a common defect across the Class Laptops such that their claims may be adjudicated on a

                                  14   class-wide basis. Having not conducted separate root cause analysis to support his conclusions

                                  15   about the alleged defect, the Court finds Dr. Niebuhr’s opinions duplicative of the other evidence

                                  16   before the Court and therefore, unhelpful for the purposes of class certification.

                                  17          The Court GRANTS Apple’s Motion to Strike the Expert Opinions of Dr. Niebuhr for the

                                  18   purposes of class certification and without prejudice to Plaintiffs offering Dr. Niebuhr as an expert

                                  19   witness for other purposes at trial.

                                  20   III.   Class Certification

                                  21          Under Federal Rule of Civil Procedure 23(a), a court may certify a class only where “(1)

                                  22   the class is so numerous that joinder of all members is impracticable; (2) there are questions of law

                                  23   or fact common to the class; (3) the claims or defenses of the representative parties are typical of

                                  24   the claims or defenses of the class; and (4) the representative parties will fairly and adequately

                                  25   protect the interests of the class.” Fed. R. Civ. P. 23(a). Courts refer to these four requirements as

                                  26   “numerosity, commonality, typicality[,] and adequacy of representation.” Mazza v. Am. Honda

                                  27   Case No.: 5:18-cv-02813-EJD
                                       ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28   IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                       GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                          15
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     298 *SEALED*
                                                                          306-2 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     17 of16
                                                                                                           31of 30




                                   1   Motor Co., 666 F.3d 581, 588 (9th Cir. 2012); Young, 2021 WL 292549, at *4

                                   2          Once the threshold requirements of Rule 23(a) are met, plaintiffs must then show “through

                                   3   evidentiary proof” that a class is appropriate for certification under one of the provisions in Rule

                                   4   23(b). Comcast Corp. v. Behrend, 569 U.S. 27, 33, 133 S. Ct. 1426, 185 L. Ed. 2d 515 (2013).

                                   5   Here, plaintiff seeks certification under Rule 23(b)(2) and Rule 23(b)(3). Rule 23(b)(3) requires a

                                   6   plaintiff to establish “that the questions of law or fact common to class members predominate over

                                   7   any questions affecting only individual members, and that a class action is superior to other

                                   8   available methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P.

                                   9   23(b)(3). The predominance inquiry focuses on “whether proposed classes are sufficiently

                                  10   cohesive to warrant adjudication by representation.” Hanlon v. Chrysler Corp., 150 F.3d 1011,

                                  11   1022 (9th Cir. 1998) (quoting Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 623, 117 S. Ct. 2231,

                                  12   138 L. Ed. 2d 689 (1997)).
Northern District of California
 United States District Court




                                  13          “[A] court’s class-certification analysis must be ‘rigorous’ and may ‘entail some overlap

                                  14   with the merits of the plaintiff’s underlying claim.’” Amgen Inc. v. Connecticut Ret. Plans & Tr.

                                  15   Funds, 568 U.S. 455, 456–66, 133 S. Ct. 1184, 185 L. Ed. 2d 308 (2013) (quoting Wal-Mart

                                  16   Stores, Inc., 564 U.S. at 351); see also Mazza, 666 F.3d at 588. The Court considers the merits to

                                  17   the extent they overlap with the Rule 23 requirements. Ellis, 657 F.3d at 983. The Court must

                                  18   resolve factual disputes as “necessary to determine whether there was a common pattern and

                                  19   practice that could affect the class as a whole.” Id. (emphasis in original). When resolving such

                                  20   factual disputes in the context of a motion for class certification, district courts must consider “the

                                  21   persuasiveness of the evidence presented.” Ellis, 657 F.3d at 982. “A party seeking class

                                  22   certification must affirmatively demonstrate [its] compliance with the Rule.” Wal-Mart Stores,

                                  23   Inc., 564 U.S. at 350. Ultimately, a trial court has broad discretion in making the decision to grant

                                  24   or deny a motion for class certification. Bateman v. Am. Multi-Cinema, Inc., 623 F.3d 708, 712

                                  25   (9th Cir. 2010).

                                  26              A. Rule 23(a)

                                  27   Case No.: 5:18-cv-02813-EJD
                                       ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28   IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                       GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                          16
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     298 *SEALED*
                                                                          306-2 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     18 of17
                                                                                                           31of 30




                                   1                       i. Numerosity

                                   2           Plaintiff alleges that Apple sold                  Butterfly Laptops, including at least

                                   3              in each of the Plaintiff states, making it impracticable to join all claims. Joint Decl., ¶

                                   4   14. The Class is therefore sufficiently numerous and Apple does not contend otherwise.

                                   5                      ii. Commonality

                                   6           Under Rule 23, there must be “questions of law or fact common to the class.” Fed. R. Civ.

                                   7   P. 23(a)(2). This “commonality” requirement “has been construed permissively” such that all

                                   8   questions of fact and law need not be common to satisfy the Rule. Hanlon, 150 F.3d at 1019.

                                   9   “The existence of even one significant issue common to the class is sufficient to warrant

                                  10   certification.” Lao v. H&M Hennes & Mauritz, L.P., No. 5:16-CV-00333-EJD, 2018 WL

                                  11   3753708, at *5 (N.D. Cal. Aug. 8, 2018) (quoting Californians for Disability Rights, Inc. v.

                                  12   California Dep’t of Transp., 249 F.R.D. 334, 346 (N.D. Cal. 2008)).
Northern District of California
 United States District Court




                                  13           Plaintiffs’ complaint sets forth more than one issue that is common to the class, including

                                  14   whether the Butterfly Mechanism was defective, and whether Apple was aware of that defect,

                                  15   among others. Gold v. Lumber Liquidators, Inc., 323 F.R.D. 280, 287 (N.D. Cal. 2017) (finding

                                  16   commonality where “the claims of all prospective class members involve the same alleged defect .

                                  17   . . in the same product” such that the defect is “central to the validity of the claims of all class

                                  18   members” and therefore “capable of resolution in one stroke”) (internal quotation marks and

                                  19   citation omitted); see also Wolph v. Acer Am. Corp., 272 F.R.D. 477, 484 (N.D. Cal. 2011); In re

                                  20   Sony Vaio Computer Notebook Trackpad Litig., No. AJB09CV2109AJBMDD, 2013 WL

                                  21   12116137, at *10 (S.D. Cal. Sept. 25, 2013) (“[T]he nature of the purported defect” was the

                                  22   “central dispute at issue”).

                                  23           Apple does not suggest that there are no common elements of the design between models

                                  24   or that there are no common questions of law that would pertain to the whole class. Rather, Apple

                                  25   argues that Plaintiffs cannot show a common defect because (1) there were changes to the product

                                  26   design between models, (2) Plaintiffs and proposed class members experienced different issues

                                  27   Case No.: 5:18-cv-02813-EJD
                                       ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28   IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                       GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                          17
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     298 *SEALED*
                                                                          306-2 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     19 of18
                                                                                                           31of 30




                                   1   with their keyboards, (3) there are different causes of the various keyboard issues that Plaintiffs

                                   2   and proposed class members experienced. These arguments are relevant to whether the common

                                   3   questions or individual questions predominate, discussed further below, but they do not

                                   4   demonstrate a lack of even “one significant issue common to the class” for the purposes of Rule

                                   5   23(a). Thus, the Court finds the commonality required satisfied here.

                                   6                     iii. Typicality and Adequate Representation

                                   7          Rule 23(a) requires that “the claims or defenses of the representative parties are typical of

                                   8   the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “The test of typicality is whether

                                   9   other members have the same or similar injury, whether the action is based on conduct which is

                                  10   not unique to the named plaintiff[ ], and whether other class members have been injured by the

                                  11   same course of conduct.” Wolin v. Jaguar Land Rover N. Am., LLC, 617 F.3d 1168, 1175 (9th

                                  12   Cir. 2010) (quotations omitted). The “typicality requirement is ‘permissive’ and requires only that
Northern District of California
 United States District Court




                                  13   the representative’s claims are ‘reasonably co-extensive with those of absent class members; they

                                  14   need not be substantially identical.’” Rodriguez v. Hayes, 591 F.3d 1105, 1124 (9th Cir. 2010)

                                  15   (quoting Hanlon, 150 F.3d at 1020).

                                  16          Rule 23(a)(4) states that the named plaintiff must “fairly and adequately protect the

                                  17   interests of the class.” Fed. R. Civ. P. 23(a)(4). “[A] representative meets this standard if he (1)

                                  18   has no conflicts of interest with other class members, and (2) will prosecute the action vigorously

                                  19   on behalf of the class.” San Pedro-Salcedo v. Haagen-Dazs Shoppe Co., Inc., No. 5:17-CV-

                                  20   03504-EJD, 2019 WL 6493978, at *4 (N.D. Cal. Dec. 3, 2019) (citing Backus v. ConAgra Foods,

                                  21   Inc., No. C 16-00454 WHA, 2016 WL 7406505, at *5 (N.D. Cal. Dec. 22, 2016) (citation

                                  22   omitted).

                                  23          Apple contends that Plaintiffs lack standing to represent purchasers of the 2019 MacBook

                                  24   models because no named Plaintiff purchased that model. Opp. at 23. Plaintiffs maintain that

                                  25   they “may seek relief for purchasers of all 16 models based on the ‘sufficient similarity between

                                  26   the product purchased and other products accused here.’” Dkt. No. 263-4 (Reply In Support Of

                                  27   Case No.: 5:18-cv-02813-EJD
                                       ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28   IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                       GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                          18
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     298 *SEALED*
                                                                          306-2 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     20 of19
                                                                                                           31of 30




                                   1   Plaintiffs’ Motion For Class Certification (“Reply”)) as 15 (citing Hendricks v. StarKist Co., 30 F.

                                   2   Supp. 3d 917, 935 (N.D. Cal. 2014)). The Court agrees that the 2019 MacBooks are sufficiently

                                   3   similar to the models that Plaintiffs purchased because the 2019 model also contains a Butterfly

                                   4   Keyboard. Although certain design elements of the Butterfly Keyboard in the 2019 model may

                                   5   differ from the other Butterfly Keyboard models represented, the aspects of the keyboard that

                                   6   Plaintiffs allege are defective—i.e. the low travel and narrow key gaps—are the same across all

                                   7   models. Because the facts pertaining to the specific alleged defect will be the same across all

                                   8   models, including the 2019 model, Plaintiffs are typical of the proposed class and can adequately

                                   9   represent that class.

                                  10            Similarly, Apple argues that Plaintiffs cannot adequately represent a New Jersey class

                                  11   because Plaintiff Lorenzo Ferguson, the only named Plaintiff purporting to represent New Jersey,

                                  12   purchased his MacBook in New York City. In response, Plaintiff Ferguson submitted a
Northern District of California
 United States District Court




                                  13   supplemental declaration explaining that he did, in fact, purchase his laptop in New Jersey. See

                                  14   Supplemental Declaration of Lorenzo Ferguson, ¶¶ 2-3 (explaining that he exchanged his laptop in

                                  15   New York because of a scratch, but that no money changed hands in that exchange transaction,

                                  16   and that is not the relevant transaction in which he overpaid). Based on this supplemental

                                  17   declaration, the Court is satisfied that Plaintiff Ferguson may adequately represent the New Jersey

                                  18   class.

                                  19               B. 23(b)(3)

                                  20                       i. Common Issues Predominate

                                  21            Apple argues that class certification must be denied because individual issues, not common

                                  22   issues, predominate. While Rule 23(a)(2) asks whether there are issues common to the class, Rule

                                  23   23(b)(3) asks whether these common questions predominate. “Though there is substantial overlap

                                  24   between the two tests, the 23(b)(3) test is ‘far more demanding,’ and asks ‘whether proposed

                                  25   classes are sufficiently cohesive to warrant adjudication by representation.’” Wolin, 617 F.3d at

                                  26   1172 (quoting Amchem Products, Inc., 521 U.S. at 623–24).

                                  27   Case No.: 5:18-cv-02813-EJD
                                       ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28   IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                       GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                          19
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     298 *SEALED*
                                                                          306-2 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     21 of20
                                                                                                           31of 30




                                   1                              a. Manifestation of Defect

                                   2          First, Apple argues that Plaintiffs cannot show that all of the Class Laptops suffer from a

                                   3   common defect because the majority of the Class members never experienced any issues with their

                                   4   butterfly keyboards. Apple points to their internal figures for repair rates—the percentage of

                                   5   laptops sold that were brought back to Apple for butterfly keyboard related repairs—as evidence

                                   6   that only a small percentage of consumers who bought a class laptop ever had any issues with their

                                   7   keyboards. But “proof of the manifestation of a defect is not a prerequisite to class certification.”

                                   8   Wolin, 617 F.3d at 1173 (certifying class despite defendant’s argument that not all class members

                                   9   experienced the alleged tire alignment defect, explaining that “[a]lthough individual factors may

                                  10   affect premature tire wear, they do not affect whether the vehicles were sold with an alignment

                                  11   defect”). Plaintiffs allege that the butterfly keyboard design is defective, and thus the defect exists

                                  12   at the point of sale, regardless of whether the user ever experiences the symptoms of that defect.
Northern District of California
 United States District Court




                                  13   Thus, if Plaintiffs prove the existence of a defect, the fact that many individual class members did

                                  14   not experience problems with their keyboard would not affect Apple’s liability under Plaintiffs’

                                  15   theory of the case. Nguyen v. Nissan N. Am., Inc., 932 F.3d 811, 819 (9th Cir. 2019) (finding that

                                  16   common questions predominated as to damages where “Plaintiff’s legal theory [was] not based on

                                  17   the performance of the allegedly defective clutch system, but instead [on] the system itself, which

                                  18   he claims is defective. . . [because] ‘the defect exists—and must be remedied—whether or not the

                                  19   symptoms have manifested yet.’”).

                                  20                              b. Design Differences

                                  21          Apple next argues that Plaintiffs will be unable to prove a common defect because the

                                  22   butterfly design changed from model to model throughout the class period. Apple highlights the

                                  23   design differences between models of Class Laptops, such as the                           design, the

                                  24   addition of the        or the transition to a               According to Apple, each of these design

                                  25   differences eliminated or made an impact on the issues that Plaintiffs experienced with their

                                  26   keyboard. In support, Apple relies on their internal figures for butterfly keyboard repair rates.

                                  27   Case No.: 5:18-cv-02813-EJD
                                       ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28   IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                       GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                          20
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     298 *SEALED*
                                                                          306-2 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     22 of21
                                                                                                           31of 30




                                   1   The cumulative repair rates for early models range from                       while the later models

                                   2   range from                   Vetesi Decl. Ex. J (Suppl. Resp. to Interrog. Nos. 9, 10). Apple

                                   3   argues that this improvement indicates that the design changes had an impact on keyboard

                                   4   problems and thus disproves a common defect across models. Opp. at 8-10. The Court does not

                                   5   find Apple’s interpretation of the repair rates compelling on this point. Apple ignores the fact that

                                   6   these rates reflect a cumulative total over four years (the useful life of a MacBook). The

                                   7   cumulative rates for models that were released in 2015 or 2016, therefore, include four years’

                                   8   worth of data, while the rates for models released in 2019 include less than one year’s worth of

                                   9   data. It is undisputed that the rates for the more recent models will increase over time. Williams

                                  10   Dep. at 160. Thus, the Court does not find it helpful to compare incongruent repair rates in

                                  11   assessing whether there is a common defect among models.

                                  12          Plaintiffs maintain that the design changes between models are irrelevant to the design
Northern District of California
 United States District Court




                                  13   defect they allege, namely the low travel and tight spaces between keys. There is no dispute that

                                  14   the low-travel design was consistent across all models. Indeed, Apple concedes that the “critical

                                  15   aspect of the butterfly design was that the keys had ‘low travel.’” Opp. at 2. “Where the material

                                  16   elements of the device at issue are clearly the same among the class, the Ninth Circuit has found

                                  17   that the question ‘is there a defect?’ is capable of class-wide resolution and establishes

                                  18   commonality.” Grodzitsky v. Am. Honda Motor Co. Inc., No. 2:12-CV-01142-SVW, 2014 WL

                                  19   718431, at *5 (C.D. Cal. Feb. 19, 2014) (citing Wolin, 617 F.3d at 1170–72 (finding the

                                  20   commonality requirement satisfied for a class of plaintiffs who purchased or leased 2005 and 2006

                                  21   Land Rover LR3s and alleged a defect in the vehicle’s alignment geometry; there was no dispute

                                  22   that the alignment geometry at issue was the same in all class vehicles)). Conversely, “when the

                                  23   relevant components of a device differ, it is difficult to establish commonality because proof that

                                  24   one device is defective may not lend itself to establishing that another device is defective.”

                                  25   Grodzitsky, 2014 WL 718431, at *5 (emphasis added) (citing In re Hitachi Television Optical

                                  26   Block Cases, No. 08CV1746 DMS NLS, 2011 WL 4499036, at *1–4 (S.D. Cal. Sept. 27, 2011)).

                                  27   Case No.: 5:18-cv-02813-EJD
                                       ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28   IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                       GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                          21
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     298 *SEALED*
                                                                          306-2 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     23 of22
                                                                                                           31of 30




                                   1   Thus, the question is whether the “material elements” or “relevant components” of the device at

                                   2   issue are the same across models.

                                   3           Plaintiffs rely on In re Hitachi. In that case, the Court held that common issues did not

                                   4   predominant over individual issues for a proposed class of purchasers of forty-three different

                                   5   Hitachi television models that allegedly suffered a defect in a component called the “Optical

                                   6   Block.” There were seven different Optical Blocks at issue, and each was made up of “numerous

                                   7   component parts,” including lamps, fans, and filters to remove excess heat. The plaintiffs

                                   8   generally alleged that all of the Optical Blocks were defective because they generated excess heat,

                                   9   but they did not point to any particular component or aspect of the design that was common to all

                                  10   models. The Court held there were numerous and significant distinctions in the component parts

                                  11   of the seven Optical Blocks, which impacted the way they generated and regulated heat. Thus, the

                                  12   Court found that the differences in the design of the seven Optical Blocks were relevant to the
Northern District of California
 United States District Court




                                  13   alleged defect and would predominate over the common issues in the case.

                                  14           Unlike in In re Hitachi, Plaintiffs in the present case allege a specific defect, which is the

                                  15   same across all models. None of the design differences that Apple points to changed the tight

                                  16   spaces between the keys, nor the low-travel aspect of the design. To the extent that the design

                                  17   differences may lend themselves to evidence that the tight spaces or low-travel design are not, in

                                  18   fact, causing the problems that Plaintiffs faced, such evidence may be relevant to the merits of the

                                  19   Plaintiffs claims. But where Plaintiffs have narrowly defined the alleged defect to a common

                                  20   aspect of all models, evidence that other aspects of the design changed over time does not preclude

                                  21   class certification.

                                  22           Plaintiffs have introduced sufficient evidence to demonstrate that the question of whether

                                  23   the low travel design constitutes a defect will be subject to common proof. For example, Plaintiffs

                                  24   point to numerous internal Apple documents and statements of Apple engineers to support their

                                  25   allegation that the low-travel design is fundamentally defective. See, e.g., Dkt. No. 224-6 at Ex.

                                  26   Ex. 10 (reporting that the butterfly keyboard is

                                  27   Case No.: 5:18-cv-02813-EJD
                                       ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28   IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                       GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                          22
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     298 *SEALED*
                                                                          306-2 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     24 of23
                                                                                                           31of 30




                                   1                                                         id., Ex. 45 (failure analysis focusing on the

                                   2   very small spaces below and around the keys); id., Ex. G (Prabhumirashi Dep. at 193:20-195:25)

                                   3   (admitting that

                                   4

                                   5   Goldberg Dep. at 154:14-16 (testifying that

                                   6                                                                     id., Ex. 16 (internal email in which

                                   7   Apple employee “[h]opefully we will make things much better with

                                   8
                                   9          Moreover, Apple itself indicated in its interrogatory responses that the design changes it

                                  10   now focuses on are irrelevant to Plaintiffs’ theory of the case. In response to Plaintiffs’

                                  11   interrogatory asking it to state the differences between each butterfly laptop generation, Apple

                                  12   objected that that the interrogatory was “overbroad” “because it requests Apple to identify ‘design
Northern District of California
 United States District Court




                                  13   . . . differences’ that are not tied to the purported design defect alleged in the Complaint, and

                                  14   ‘manufacturing differences,’ which are irrelevant[.]” Id., Ex. 67 (Apple’s Supp. Responses to

                                  15   Pltfs.’ Interrog. No. 8). Thus, the Court finds that any individualized questions that may arise

                                  16   related to the design differences in the various models of Class Laptops will not predominate in

                                  17   this case and do not preclude class certification.

                                  18                              c. Symptoms and Root Causes

                                  19          Next, Apple argues that Plaintiffs’ theory of the design defect—that the low travel and

                                  20   tight spaces around the keys make the keys prone to fail—fails because “there is no uniform

                                  21   symptom or root cause” of the alleged defect. Opp. at 14. According to Apple, the issues that

                                  22   Plaintiffs and other users of the butterfly keyboard experienced, including no make, double make,

                                  23   and stick keys, may not all have the same root cause. For example,

                                  24

                                  25                                      Id. Apple concludes that because Plaintiffs experienced varied

                                  26   symptoms and because they cannot prove that all of those symptoms had the same cause, they fail

                                  27   Case No.: 5:18-cv-02813-EJD
                                       ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28   IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                       GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                          23
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     298 *SEALED*
                                                                          306-2 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     25 of24
                                                                                                           31of 30




                                   1   to prove a common defect sufficient to warrant certification of the class.

                                   2          Plaintiffs maintain that the low-travel design is a common defect that exists in all butterfly

                                   3   keyboards and causes the problems that Plaintiffs faced. Plaintiffs argue that whether the defect

                                   4   caused sticky keys, no make, or double make in the Plaintiffs’ keyboards is not dispositive of

                                   5   whether the alleged defect exists. The Court agrees. The different ways in which the alleged

                                   6   defect manifested does not render the question of whether the design is defective an individualized

                                   7   question. See Gold, 323 F.R.D. at 289 (certifying class when there were “differences” in how the

                                   8   flooring “manifested problems” and explaining that the alleged defect “is in the product itself.”).

                                   9   What Apple is arguing—that the tight spaces and low-travel design did not cause the problems

                                  10   Plaintiffs faced—is essentially the merits of Plaintiffs’ claims. But “[i]n order to satisfy the

                                  11   predominance requirement, the plaintiff need not prove the existence of the defect.” Edwards v.

                                  12   Ford Motor Co., 603 F. App’x 538, 540 (9th Cir. 2015) (citing Amgen Inc., 133 S. Ct. at 1191
Northern District of California
 United States District Court




                                  13   (stating that “Rule 23(b)(3) requires a showing that questions common to the class predominate,

                                  14   not that those questions will be answered, on the merits, in favor of the class”). Here, the question

                                  15   of whether the tight spaces and/or low-travel design of the butterfly keyboard caused certain

                                  16   keyboard problems is common to the Class and will be adjudicated with class-wide evidence.

                                  17                              d. Knowledge

                                  18          Apple next argues that Plaintiffs cannot show class-wide evidence of Apple’s knowledge

                                  19   of a defect. Specifically, it argues that after the first butterfly keyboard release in 2015, Apple

                                  20   identified that some consumers were having issues with particle ingress causing keyboard failure.

                                  21   Apple implemented design changes to the keyboard to address those problems in subsequent

                                  22   models. Thus, Apple argues that “evidence and issues as to knowledge changed and evolved over

                                  23   time and as the design evolved; it is not common throughout the class period.” Opp. at 15-16.

                                  24           Plaintiffs cite a number of documents in support of their argument that Apple knew the

                                  25   key element of the butterfly keyboard, specifically the low-travel design, was defective throughout

                                  26   the class period and knew that the new designs were not solving customers problems. These

                                  27   Case No.: 5:18-cv-02813-EJD
                                       ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28   IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                       GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                          24
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     298 *SEALED*
                                                                          306-2 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     26 of25
                                                                                                           31of 30




                                   1   include internal apple communications, pre-release and post-release testing, Apple’s patent

                                   2   applications, and third party commentary, among other evidence. Class Certification Motion at 4-

                                   3   6; see e.g., Dkt. No. 224-6 at Ex. 14 ( Apple executive writing “[n]o matter how much lipstick you

                                   4   try to put on this pig (the butterfly KB) . . . it’s still ugly.”).

                                   5           The Court finds that the question of Apple’s knowledge is common to the Class and will

                                   6   be demonstrated with class-wide evidence. Apple’s argument that its knowledge changed as the

                                   7   design changed may be pertinent to the merits of the claim, but does not indicate that individual

                                   8   questions will predominate.

                                   9                                e. Reliance and Materiality

                                  10           Plaintiffs bring a claim under the CLRA, which prohibits certain unfair methods of

                                  11   competition in connection with consumer sales. See Cal. Civ. Code § 1770(a). Because the basis

                                  12   of Plaintiffs’ CLRA claim is an alleged omission, Plaintiffs may establish the required elements of
Northern District of California
 United States District Court




                                  13   reliance, causation, and damages by satisfying a “reasonable person” standard. See Schneider v.

                                  14   Chipotle Mexican Grill, Inc., 328 F.R.D. 520, 536 (N.D. Cal. 2018) (“This reasonable consumer

                                  15   inquiry encompasses materiality and reliance.”); Brickman v. Fitbit, Inc., No. 3:15-CV-02077-JD,

                                  16   2017 WL 5569827, at *6 (N.D. Cal. Nov. 20, 2017) (finding plaintiffs’ CLRA claim “particularly

                                  17   suited to class treatment because it applies an objective, reasonable consumer standard”); Engalla

                                  18   v. Permanente Med. Grp., Inc., 15 Cal. 4th 951, 977, 938 P.2d 903 (1997), as modified (July 30,

                                  19   1997) (a fact is material if “a reasonable man [or woman] would attach importance to its existence

                                  20   or nonexistence in determining his choice of action in the transaction in question.”).

                                  21           Apple argues that individual issues will predominate the question of class-wide reliance

                                  22   and materiality because (1) Plaintiffs admit that they bought their laptops for different reasons, and

                                  23   (2) given the low risk of a keyboard issue, the alleged omission is “hardly material information

                                  24   likely to deter a purchaser.” Whether a disclosure about the defect would have been material to a

                                  25   purchaser or would have deterred a purchaser are merits questions that will be decided under a

                                  26   reasonable person standard. Plaintiffs’ individual reasons for purchasing their laptops will not

                                  27   Case No.: 5:18-cv-02813-EJD
                                       ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28   IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                       GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                          25
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     298 *SEALED*
                                                                          306-2 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     27 of26
                                                                                                           31of 30




                                   1   predominate this inquiry; rather, the reasonable person inquiry will apply on a class-wide basis.

                                   2                               f. State Law Differences

                                   3           Apple next argues that class certification is inappropriate because Plaintiffs’ state law

                                   4   claims will introduce significant individual inquiries particular to class members from each state.

                                   5   Apple argues that there are material differences between the consumer protection laws of the

                                   6   seven state laws that the issues related to those differences in law will predominate over the

                                   7   common issues. Opp. at 17. Apple explains that the consumer protection laws in Illinois and

                                   8   Michigan require proof of an intent to deceive, while the other states do not. Id. Similarly, the

                                   9   CLRA requires proof of reliance, while the other states do not. Id. It further notes that the statute

                                  10   of limitations under the CLRA is three years, while in Florida and Washington it is four, and in

                                  11   New Jersey and Michigan it is six. Id. Lastly, Apple points to the different remedies provided for

                                  12   by these different state statutes.
Northern District of California
 United States District Court




                                  13           Plaintiffs argue that none of the state law differences Apple recites would have any affect

                                  14   on the adjudication or the case or the outcome of a trial. Specifically, Plaintiffs argue that the

                                  15   materiality standard for claims arising out of deceptive omissions is the same in all of these states,

                                  16   and that because this is an omission-based claim, reliance is presumed under the CLRA if the

                                  17   omitted information was material. See Sloan v. Gen. Motors LLC, 287 F. Supp. 3d 840, 873–75

                                  18   (N.D. Cal. 2018), order clarified, No. 16-CV-07244-EMC, 2018 WL 1156607 (N.D. Cal. Mar. 5,

                                  19   2018), and on reconsideration, 438 F. Supp. 3d 1017 (N.D. Cal. 2020). Plaintiffs further argue

                                  20   that the statutes of limitation are irrelevant here because Apple has not raised any contention that

                                  21   Plaintiffs claims would be time-barred by any of the applicable statutes. Reply at 11.

                                  22           The Court finds that the state law differences Apple identifies are minor as compared to the

                                  23   similarities of the states overall. While there may be state law specific questions that arise, the

                                  24   Court is not persuaded that any of the individual state law issues Apple identified are material to

                                  25   Plaintiffs’ claims or would predominate in this case. Keilholtz v. Lennox Hearth Prod. Inc., 268

                                  26   F.R.D. 330, 341 (N.D. Cal. 2010) (granting class certification despite “variations between

                                  27   Case No.: 5:18-cv-02813-EJD
                                       ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28   IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                       GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                          26
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     298 *SEALED*
                                                                          306-2 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     28 of27
                                                                                                           31of 30




                                   1   California law and the relevant law in other jurisdictions,” because the defendants failed to “meet

                                   2   their burden of showing that the differences between California law and that of the other

                                   3   jurisdictions [were] material”). Moreover, state specific inquiries can be managed with the state

                                   4   specific subclasses that Plaintiffs also seeks to certify.

                                   5                               g. Calculating Class-wide Damages

                                   6            Apple next argues that Plaintiffs have not shown an adequate methodology for calculating

                                   7   class-wide damages. Although uncertain damages calculations do not alone defeat certification,

                                   8   Yokoyama v. Midland Nat. Life Ins. Co., 594 F.3d 1087, 1094 (9th Cir. 2010), the Supreme Court

                                   9   has emphasized that “at the class-certification stage (as at trial), any model supporting a

                                  10   ‘plaintiff’s damages case must be consistent with its liability case.’” Comcast Corp., 569 U.S. at

                                  11   35. It is also well-settled that “the presence of individualized damages cannot, by itself, defeat

                                  12   class certification under Rule 23(b)(3).” Leyva v. Medline Indus. Inc., 716 F.3d 510, 514 (9th Cir.
Northern District of California
 United States District Court




                                  13   2013).

                                  14            For the reasons stated in the Daubert analysis above, the Court considers only Plaintiffs’

                                  15   CBC analysis method of calculating damages, and not the regression model of damages. Apple

                                  16   argues generally that the CBC method is not tied to Plaintiffs’ theory of liability because it fails to

                                  17   account for the risk that the alleged defect would manifest. Opp. at 21. It relies on Davidson v.

                                  18   Apple, Inc. for the assertion that Dr. Singer’s survey should have measured how much consumers

                                  19   overpaid for a MacBook with a butterfly keyboard defect that had a small percentage chance of

                                  20   manifesting. No. 16-CV04942-LHK, Davidson v. Apple, Inc., No. 16-CV-04942-LHK, 2018 WL

                                  21   2325426, at *22 (N.D. Cal. May 8, 2018). As an initial matter, Apple misunderstands Plaintiffs’

                                  22   theory of the case. Plaintiffs allege that Apple failed to disclose the existence of the defect not the

                                  23   risk that the defect would manifest. Based on that alleged omission, they contend that every Class

                                  24   member was damaged at the point of sale.

                                  25            More importantly, Dr. Singer conducted a second CBC analysis based on a survey that did

                                  26   exactly what Apple and the court in Davidson suggested by including the likelihood of

                                  27   Case No.: 5:18-cv-02813-EJD
                                       ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28   IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                       GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                          27
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     298 *SEALED*
                                                                          306-2 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     29 of28
                                                                                                           31of 30




                                   1   manifestation in the survey itself. He obtained similar results that generated a higher damages

                                   2   figure. Singer Reply Rpt., ¶¶ 32-34. As discussed above, the Court considers Dr. Singer’s reply

                                   3   report as evidence that the CBC analysis method can be modified and tailored to accurately

                                   4   capture class-wide damages in this case. The Court is satisfied that this method of calculating

                                   5   damages is consistent with Plaintiffs’ theory of liability and is adequate for purposes of class

                                   6   certification.

                                   7                 C. Superiority of a Class Action

                                   8           “In determining superiority, courts must consider the four factors of Rule 23(b)(3). Zinser

                                   9   v. Accufix Research Inst., Inc., 253 F.3d 1180, 1190 (9th Cir.), opinion amended on denial of

                                  10   reh’g, 273 F.3d 1266 (9th Cir. 2001). These factors are: (1) “the class members’ interests in

                                  11   individually controlling the prosecution or defense of separate actions;” (2) “the extent and nature

                                  12   of any litigation concerning the controversy already begun by or against class members;” (3) “the
Northern District of California
 United States District Court




                                  13   desirability or undesirability of concentrating the litigation of the claims in the particular forum;”

                                  14   and (4) “the likely difficulties in managing a class action.” Fed. R. Civ. P. 23. “A consideration

                                  15   of these factors requires the court to focus on the efficiency and economy elements of the class

                                  16   action so that cases allowed under subdivision (b)(3) are those that can be adjudicated most

                                  17   profitably on a representative basis.” Zinser, 253 F.3d at 1190.

                                  18           The Class members in this case would have little incentive to prosecute their own claim

                                  19   individually, given the relatively low damages at stake as compared to the costs of litigation. See

                                  20   Falco v. Nissan N. Am. Inc., No. CV1300686DDPMANX, 2016 WL 1327474, at *13 (C.D. Cal.

                                  21   Apr. 5, 2016). The Court is not aware of any existing litigation concerning this particular

                                  22   controversy and finds that it is desirable for both parties that all similar claims be adjudicated in

                                  23   this forum.

                                  24           Apple argues that litigating this case on behalf of a Class is neither superior nor

                                  25   manageable. The Court finds that any potential difficulties involved in managing this Class action

                                  26   will be relatively simply to mitigate through subclasses or special verdict forms. That said, for the

                                  27   Case No.: 5:18-cv-02813-EJD
                                       ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28   IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                       GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                          28
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     298 *SEALED*
                                                                          306-2 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     30 of29
                                                                                                           31of 30




                                   1   reasons stated above, the Court finds that common questions of law and common questions of fact

                                   2   will predominate in this case. Thus, adjudicating the claims on a class-wide basis is more efficient

                                   3   and economical than the countless individual actions that would otherwise results. Thus, the Court

                                   4   finds that Plaintiffs have adequately shown the Class mechanism to be superior.

                                   5              D. Waiver of a Nationwide Class

                                   6          Finally, Apple argues that Plaintiffs have waived their right to seek certification of a

                                   7   nationwide class, given that they moved for certification of a much smaller class in this case.

                                   8   Plaintiffs do not propose national certification at this time, so the waiver issue raised by Apple is

                                   9   not ripe. See, e.g., O’Connor v. Uber Techs., Inc., No. C-13-3826 EMC, 2013 WL 6407583, at

                                  10   *2–3 (N.D. Cal. Dec. 6, 2013) (declining to rule on issues in class action that were “not yet ripe

                                  11   for resolution”).

                                  12   IV.    Conclusion
Northern District of California
 United States District Court




                                  13          For the reasons stated, the Court hereby orders as follows:

                                  14               1. The Court GRANTS Plaintiffs’ Class Certification Motion. The Court certifies

                                  15                   the Class with respect to Plaintiffs’ Song-Beverly and statutory consumer

                                  16                   protection claims. Additionally, pursuant to Rule 23(c)(5), the Court certifies

                                  17                   seven subclasses, each comprising class members in one of seven states listed in

                                  18                   the class definition. The Parties are directed to confer and submit a proposed plan

                                  19                   of Notice within 21 days after this Order, or within 21 days after any interlocutory

                                  20                   order allowing this class certification.

                                  21               2. The Court appoints Plaintiffs Zixuan Rao, Joseph Baruch, Bo Laurent, Ashley

                                  22                   Marin, Kyle Barbaro, Steve Eakin, Michael Hopkins, Adam Lee, Kevin

                                  23                   Melkowski, Lorenzo Ferguson, and Benjamin Gulker to represent the Class and

                                  24                   seven subclasses.

                                  25               3. The Court appoints Girard Sharp LLP and Chimicles Schwartz Kriner &

                                  26                   Donaldson-Smith LLP as co-lead class counsel.

                                  27   Case No.: 5:18-cv-02813-EJD
                                       ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28   IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                       GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                          29
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     298 *SEALED*
                                                                          306-2 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     31 of30
                                                                                                           31of 30




                                   1               4. The Court GRANTS Apple’s Niebuhr Motion to Strike.

                                   2               5. The Court GRANTS in part and DENIES in part Apple’s Singer Motion to

                                   3                   Strike.

                                   4          The Court files this Order under seal because it contains information subject to sealing

                                   5   orders. By no later than March 19, 2021, the parties shall provide the Court with a stipulated

                                   6   redacted copy of the Order that redacts only information that is subject to sealing orders and that

                                   7   the parties still desire to maintain under seal. The Court will then issue a public redacted version

                                   8   of the Order.

                                   9          IT IS SO ORDERED.

                                  10   Dated: March 8, 2021

                                  11                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   Case No.: 5:18-cv-02813-EJD
                                       ORDER GRANTING MOTION TO CERTIFY CLASS; GRANTING IN PART AND DENYING
                                  28   IN PART APPLE’S MOTION TO STRIKE EXPERT OPINIONS OF HAL J. SINGER;
                                       GRANTING MOTION TO STRIKE EXPERT OPINIONS OF DAVID V. NIEBUHR
                                                                          30
